            Case 1:18-cv-01124-BAH Document 90 Filed 07/15/21 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF COLUMBIA

 HELEN KRUKAS and ANDREA KUSHIM,                       Civil Action No. 1:18-cv-01124-BAH
 on behalf of themselves and all others                Chief Judge Beryl A. Howell
 similarly situated,
              Plaintiffs,
     v.
 AARP, INC.; AARP SERVICES INC.; and
 AARP INSURANCE PLAN,
              Defendants.

      MOTION FOR EXTENSION OF EXPERT WITNESS REPORTS DEADLINE

          Plaintiffs Helen Krukas and Andrea Kushim (“Plaintiffs”) respectfully move the Court

for a 30-day extension of the current deadlines in the Court’s Order dated April 14, 2021.

          Plaintiffs and Defendants AARP, Inc; AARP Services Inc.; and AARP Insurance Plan

(“Defendants”), (hereinafter referred to together as the “Parties”), submitted a Stipulation

Extending Deadlines in the Scheduling Order, which the Court granted on April 14, 2021.

          There have been six prior extensions of various case deadlines in this matter, including

the most recent April 14th, 2021 extension. The Parties requested most of the extensions because

of challenges associated with the ongoing COVID-19 pandemic and requested other extensions

so that they could work through discovery disputes without burdening the Court with motion

practice. The Parties have already completed fact discovery and class certification briefing

according to the current schedule.

          Good cause exists for the requested extension. On June 25, 2021 (four days before the

close of discovery), and on July 7, 2021 (over a week after the close of discovery), Defendants

produced documents and information that may be important to Plaintiffs’ experts in preparing

their reports. As a result, Plaintiffs seek additional time in order to evaluate these recent



                                                   1
           Case 1:18-cv-01124-BAH Document 90 Filed 07/15/21 Page 2 of 5




productions in relation to forthcoming expert reports. Additionally, members of Plaintiffs’ legal

team and Plaintiffs’ experts, have professional and personal conflicts prior to the current expert

report deadline.

         Finally, no party will be prejudiced as a result of a 30-day extension to the current

schedule dates.

         Defendants have not consented to the requested extension (despite repeated requests that

Defendants agree to this brief extension as a matter of professional courtesy).

         Based on all the foregoing, Plaintiffs respectfully request that the deadlines in the

Scheduling Order be extended by approximately 30 days, as follows:

 Event                                                 Current Deadline           Extended Deadline

 Written reports for expert witnesses on issues for July 27, 2021                 August 27, 2021
 which the parties have the burden of proof due

 Rebuttal expert reports due                           August 24, 2021            September 24, 2021

 Reply expert reports due                              September 22, 2021         October 22, 2021

 Expert depositions due                                October 19, 2021           November 19, 2021

 Summary judgment motions due                          November 12, 2021          December 10, 2021

 Oppositions to motions for summary judgment           December 17, 2021          January 14, 2022
 due

 Replies to motions for summary judgment due           January 19, 2022           February 18, 2022



Dated: July 14, 2021

On Behalf of Plaintiffs:

/s/ Jason S. Rathod
Jason S. Rathod
(D.C. Bar No. 100082)
Nicholas A. Migliaccio
(D.C. Bar No. 484366)
MIGLIACCIO & RATHOD LLP


                                                   2
          Case 1:18-cv-01124-BAH Document 90 Filed 07/15/21 Page 3 of 5




412 H St. NE, Suite 302
Washington D.C. 20002
Telephone: (202) 470-3520
Facsimile: (202) 800-2730
jrathod@classlawdc.com
nmigliaccio@classlawdc.com

Daniel E. Gustafson
Daniel C. Hedlund (Admitted Pro Hac Vice)
David A. Goodwin (Admitted Pro Hac Vice)
Brittany N. Resch
GUSTAFSON GLUEK PLLC
120 So. 6th St., Ste. 2600
Minneapolis, MN 55402
Telephone: (612) 333-8844
Facsimile: (612) 339-6622
dgustafson@gustafsongluek.com
dhedlund@gustafsongluek.com
dgoodwin@gustafsongluek.com
bresch@gustafsongluek.com

Kevin Landau (Admitted Pro Hac Vice)
Brett Cebulash (Admitted Pro Hac Vice)
TAUS, CEBULASH & LANDAU, LLP
80 Maiden Lane, Suite 1204
New York, New York 10038
Telephone: (646) 873-7654
Facsimile: (212) 931-0703
klandau@tcllaw.com
bcebulash@tcllaw.com

Scott D. Hirsch (Admitted Pro Hac Vice)
SCOTT HIRSCH LAW GROUP, PLLC
6810 N. State Road 7
Coconut Creek, FL 33073
Telephone: (561) 278-6707
scott@scotthirschlawgroup.com

Attorneys for Plaintiffs




                                            3
         Case 1:18-cv-01124-BAH Document 90 Filed 07/15/21 Page 4 of 5




                                CERTIFICATE OF SERVICE

       I hereby certify that on this date, I caused a true and correct copy of the foregoing

document to be served on Defendants’ counsel through the Court’s electronic filing system.

Dated: July 15, 2021                                                 /s/ Jason S. Rathod
                                                                     Jason S. Rathod
         Case 1:18-cv-01124-BAH Document 90 Filed 07/15/21 Page 5 of 5




                           CERTIFICATE REGARDING CONSENT

       I hereby certify that pursuant to LCvR 7 (m), Plaintiffs’ counsel sought the consent of

Defendants’ counsel prior to filing this motion, and Defendants have not agreed for this motion

to be submitted jointly.

Dated: July 15, 2021                                               /s/ Jason S. Rathod
                                                                   Jason S. Rathod
